Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Keita Imai on 7/29/21.
The application has been amended as follows:

1.	(Currently Amended) An electricity storage cell, in which a battery element is accommodated inside a cell can and an upper opening portion of the cell can is sealed by an opening sealing body, wherein inside the cell can, there is an expansion force absorber which is sheet-like and capable of absorbing expansion force of the battery element by receiving expansion of the battery element and compressing; the battery element is disposed between the expansion force absorber and an inner wall surface of the cell can; and the expansion force absorber has a height corresponding to the height of the battery element, and has a lower rigidity on the opening sealing body side than in a central portion of the height direction of the cell can, or has a smaller thickness on the opening sealing body side than in the central portion of the height direction of the cell and wherein the expansion force absorber itself has different rigidity on two sides, or the expansion force absorber itself has different thickness on two sides.

4.	(Currently Amended) An electricity storage cell, in which a battery element and an electrolytic solution are accommodated inside a cell can and an upper opening portion of the cell can is sealed by an opening sealing body, wherein inside the cell can, there is an expansion force absorber which is sheet-like and capable of absorbing expansion force of the battery element by receiving expansion of the battery element and compressing; the battery element is disposed between the expansion force absorber and an inner wall surface of the cell can; and the expansion force absorber is sealed into an impermeable film, and wherein the expansion force absorber itself has different rigidity on two sides, or the expansion force absorber itself has different thickness on two sides.

12.	(Currently Amended) A manufacturing method of an electricity storage cell, which manufactures an electricity storage cell in which a battery element is accommodated inside a cell can and an upper opening portion of the cell can is sealed by an opening sealing body, wherein an expansion force absorber which is sheet-like and capable of absorbing expansion force of the battery element by receiving expansion of the battery element and compressing is laminated with the battery element; the expansion force absorber has a height corresponding to the height of the battery element, and has a lower rigidity on the opening sealing body side than in a central portion of the height direction of the cell can, or has a smaller thickness on the opening sealing body side and wherein the expansion force absorber itself has different rigidity on two sides, or the expansion force absorber itself has different thickness on two sides.

Allowable Claims
Claims 1-12 are allowed over the prior art of record.

Reasons for Allowance
	The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose or reasonably suggest alone or in combination, the limitations recited in claims 1, 4, and 12.

	The limitations recited in the instant claims are not disclosed or rendered obvious by the prior art of record. 

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statements of Reasons for Allowance.”



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OLATUNJI A GODO/Primary Examiner, Art Unit 1722